Citation Nr: 0833471	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a rating in excess of 10 percent for 
status post fracture of T8.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to 
June 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (RO) in St. Petersburg, Florida.  In a rating 
decision dated in October 2004 the RO, in pertinent part, 
denied service connection for bilateral hearing loss and for 
tinnitus, and the veteran's disagreement with those decisions 
led to this appeal.  Later, in a rating decision dated in 
March 2006, the RO granted an increased rating, from a 
noncompensable rating to a 10 percent rating, for the 
veteran's service-connected status post fracture of T8.  The 
veteran disagreed with the 10 percent rating and has 
perfected his appeal as to entitlement to a higher rating for 
status post fracture of T8.  

The issue of entitlement to a rating in excess of 10 percent 
for status post fracture of T8 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence relates the veteran's bilateral 
hearing loss and tinnitus to head trauma and noise exposure 
in service.  




CONCLUSIONS OF LAW

Service connection for bilateral hearing loss is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).  

Service connection for tinnitus is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends he currently suffers from tinnitus and 
bilateral hearing loss due to head trauma from a 
December 1967 motor vehicle accident and from noise exposure 
in service.  

VA duty to notify and assist

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2007).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
as is favorable to the veteran as to the claims decided here, 
and no prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384. 393 
(1993). 

Legal criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

The Board notes that generally all audiometric findings 
reported by the military prior to November 1, 1967, were 
reported in American Standards Association (ASA) units.  For 
purposes of consistency in this opinion, ASA units reported 
in the veteran's service entrance examination have been 
converted to the currently used International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI) units, and the Board's decision is in terms of ISO-
ANSI units.  

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In this case, however, there is no evidence of sensorineural 
hearing loss disability being manifested in the first post-
service year, and these presumptive provisions do not apply.  


Background

At the veteran's service enlistment examination in May 1966, 
the pure tone thresholds in the right ear were 20, 10, 10, 
and 35 db at 500, 1000, 2000, and 4000 Hz, respectively, and 
pure tone thresholds in the left ear were 20, 15, 10, and 
30 db at the same respective frequencies.  No readings were 
reported at 3000 Hz.  Service medical records show that in 
September 1967 the veteran was seen with complaints of a cold 
and earache, and examination showed slight inflammation of 
the right ear.   Cortisporin Otic was prescribed.  There is 
an entry dated in early December 1967 noting otitis, right 
ear, treated with Cortisporin.  

A fellow serviceman has confirmed that both he and the 
veteran were thrown from a Jeep in an accident in Vietnam in 
late December 1967.  Service medical records show that the 
veteran had a compression fracture of T8 on that date, was 
treated initially at an Air Force Hospital, and was placed on 
light duty for 60 days.  Sutures were removed from the scalp 
in early January 1968.  He was treated for otitis of the 
right ear in February 1968, and in March 1968 the veteran was 
seen at an Ear, Nose, and Throat (ENT) clinic consultation.  
The request noted that the veteran had had continued pain in 
the right ear since September 1967 and had been treated with 
Cloymycin and Cortisporin without relief.  The impression of 
the ENT physician was chronic otitis externa, and bacitracin 
was prescribed.  The veteran reported improvement after two 
weeks.  In May 1968, the veteran reported pain in the right 
ear.  The canal was slightly red, and bacitracin ointment was 
prescribed.  At the veteran's service separation examination 
in June 1968, the examiner evaluated the veteran's ears as 
normal.  No audiometric testing was done, and the examiner 
reported whispered voice test results were 15/15 in each ear.  
He noted a scar on the right forehead and two scalp scars.  

The veteran has submitted a June 2005 audiogram and 
evaluation report from a private audiologist, W.P., Ph.D.  
The audiogram shows pure tone thresholds in the right ear 
were 15, 20, 60, 80, and 90 db at 500, 1000, 2000, 3000, and 
4000 Hz, respectively.  Hearing levels in the left ear were: 
20, 15, 60, 80, and 85 db at the same respective frequencies.  
Word discrimination was reported as 90 percent in each ear.  
In his June 2005 evaluation, Dr. W.P. said that after review 
of the veteran's records, it was confirmed that the veteran 
served in the Navy Construction Battalion and that during 
service he suffered severe head trauma due to an automobile 
accident as well as ear infections while serving in Vietnam.  
He reported that the veteran said that upon exiting service 
he noted tinnitus with hearing loss becoming apparent 
approximately two years later.  

Dr. W.P. said that pure tone threshold testing revealed 
bilateral sharply falling sensorineural threshold patterns 
reaching severe hearing loss levels for the higher 
frequencies, and he said that speech test results were in 
good agreement with pure tone findings.  Dr. W.P. said that 
based on the case history and test findings, it appears the 
veteran has significant hearing losses and tinnitus in both 
ears of a type and pattern associated with head trauma, ear 
infections, and intense noise exposure.  The audiologist said 
it is more likely than not that a significant portion of 
these losses, including tinnitus, was due to head trauma and 
intense noise exposure associated with service and that these 
hearing losses are in excess of that due to the aging process 
alone.  

At a VA examination for ear diseases, which was conducted in 
November 2006, the physician noted that the veteran gave a 
history of having been in a Jeep accident in service with 
lacerations of the scalp and head injury.  The veteran said 
he had noticed that ever since he had had tinnitus and that 
upon his discharge from service in 1968 he noticed hearing 
loss.  The physician said that review the veteran's claims 
file included his service enlistment audiogram in May 1966, 
which he noted showed a hearing loss at 4000 Hz in each ear.  
He also noted that when the veteran was discharged from 
service, he was not given audiometric testing, but was tested 
with whispered voice.  

The physician noted that before enlistment the veteran worked 
in construction and was exposed to some noise, but in the 
Navy he was also in construction and was also exposed to 
machine gun noise.  The physician noted that the audiogram 
from the private audiologist, Dr. W.P. in June 2005, showed 
essentially the same results shown at VA testing in the past 
year.  After examination, the physician said his impression 
is that the veteran had mild hearing loss in the higher 
frequencies when he was inducted into service.  The physician 
said that because the veteran did not have audiometric 
testing at service discharge, we do not have the exact 
hearing loss that the veteran is claiming showed up in 
service, but, with the history of head injury and noise 
exposure in service, he would say it is more likely than not 
that the hearing loss in the higher frequencies was 
aggravated in service.  The physician further said the 
veteran states the tinnitus started after his auto accident.  
The physician said that in essence it is his opinion that the 
veteran's hearing loss was aggravated by the accident.  

At a VA audiology examination in November 2006, the 
audiologist said that the veteran's claims file was reviewed 
for audiograms.  She said that an enlistment audiogram 
obtained in May 1966 showed mild right hearing loss at 
4000 Hz and a 25 db (30 db ISO-ANSI) notch at 4000 Hz for the 
left ear.  The audiologist further noted that hearing 
assessment at the time of separation was limited to the 
whispered voice test, which she said is a test that is not a 
valid assessment of hearing sensitivity.  At the 
November 2006 audiology examination, the veteran reported 
subjective onset of hearing loss subsequent to a 1967 motor 
vehicle accident in which he sustained head trauma.  He said 
tinnitus had its onset on the date of the accident and that 
he first sought a hearing evaluation in 1970 and was told at 
that time that he had hearing loss.  As to noise exposure 
history, it was noted the veteran was in construction in 
service and was exposed to gunfire in a machine gun squad.  
He reported that after service he worked as a carpenter and 
for the highway department and had mostly supervisory 
positions during which noise exposure was not routine.  

On VA audiology evaluation in November 2006, right ear pure 
tone thresholds were 20, 20, 55, 80, and 85 db at 500, 1000, 
2000, 3000, and 4000 Hz, respectively.  Left ear pure tone 
thresholds were 15, 20, 60, 70, and 75 db at the same 
respective frequencies.  Speech recognition using the 
Maryland CNC test was 94 percent in each ear.  Under the 
heading tinnitus, the audiologist commented that tinnitus is 
most likely related to the same etiology as the hearing loss.  
At the end of the report, the audiologist said the diagnosis 
was bilateral sensorineural hearing loss and subjective 
tinnitus.  She said she could not provide an opinion without 
resort to speculation because the current findings were 
remote in time to service, the claims file does not include 
documentation of hearing loss or tinnitus symptoms in service 
or nearer in time to service, occupational noise exposure is 
a contaminating factor, and hearing loss was present ad the 
time of induction into service.  

At the May 2006 and November 2007 hearings, the veteran 
testified that in service he was thrown from a Jeep.  He 
recalled that he was taken to an Air Force hospital and that 
he had head injuries that required 67 stitches.  At the 
November 2007 hearing, he testified that as a kid he had some 
ear problems with swimmer's ear.  He reported that when he 
was in service he qualified with the M-14 and was put in a 
machine gun squad and had to fire a machine gun without 
hearing protection, and at the May 2006 hearing he testified 
that for a time he was in a heavy weapons platoon that 
required him to fire the M-79.  He testified that he 
remembered some ringing in his ears after the Jeep accident 
but his main concern at the time was his back.  At both 
hearings, the veteran said that when he got home from 
overseas he was aware of ringing in his ears and dated it 
from the time of his head injury in the Jeep accident.  He 
said he thought it would clear up over time, but it never 
did.  At the May 2006 hearing he testified that after service 
he did carpenter work for a couple years and then worked for 
the State of Georgia in supervisory work.  He testified that 
he had his hearing checked and was told there was some 
hearing loss and was also told there was nothing that could 
be done about the ringing in his ears.  

Analysis

The June 2005 findings by the private audiologist and the 
November 2006 VA audiology examination report demonstrate the 
presence of bilateral hearing loss disability for VA purposes 
in that in each ear the pure tone threshold at least one 
frequency was above 40 db.  

The veteran's service medical records, the statement from a 
fellow serviceman, and the veteran's hearing testimony 
establish that he was in a motor vehicle accident in service 
that involved a head injury.  Further, his service medical 
records document otitis of the right ear in service, and the 
Board accepts as credible the veteran's statements regarding 
noise exposure in service.  Although the audiologist who 
conducted the November 2006 VA audiology examination said she 
would have to resort to speculation regarding the etiology of 
the veteran's hearing loss and tinnitus to service, the 
private audiologist and the VA physician who conducted the a 
November 2006 ear disease examination both reviewed the 
record and related the veteran's current bilateral hearing 
loss to the head injury and noise exposure in service, and 
the VA physician specifically noted that it is his opinion 
the hearing loss that existed when the veteran entered 
service was aggravated by the accident in service.  The 
private audiologist also related the veteran's tinnitus to 
the head trauma and noise exposure in service, and although 
she was unwilling to state the hearing loss is related to 
service, the VA audiologist did say the veteran's tinnitus is 
most likely related to the same etiology as the hearing loss.  

In view of the foregoing, the Board finds there is credible 
evidence of head injury and noise exposure in service and 
competent medical evidence that relates the veteran's 
tinnitus and bilateral hearing loss disability to head trauma 
and noise exposure in service.  The Board acknowledges that 
the pure tone thresholds at 4000 Hz were in excess of 20 db 
in both ears at the time of the veteran's May 1966 pre-
induction examination and qualify as evidence of hearing loss 
at that time.  Hensley, 5 Vet. App. at 157.  Although the VA 
physician spoke in terms of the hearing loss that existed at 
entry having been aggravated by the head trauma and noise 
exposure in service, in a situation such as this, where the 
veteran had hearing loss, but not a hearing loss disability 
for VA purposes in service, the Court stated that the veteran 
may establish service connection for a hearing disability 
initially manifest several years after separation from 
service on the basis of evidence showing that the current 
hearing loss is causally related to injury of disease 
suffered in service.  Id. at 164.  The Board therefore 
concludes that the criteria for establishing service 
connection based on in-service incurrence of the veteran's 
bilateral hearing loss disability and tinnitus have been met.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The remaining issue on appeal is entitlement to a rating in 
excess of 10 percent for status post fracture of T8.  After 
the veteran underwent a VA examination in March 2006, the RO 
granted an increased rating from a noncompensable rating to 
a 10 percent rating under Diagnostic Code 5235 for vertebral 
fracture or dislocation, which is rated under the General 
Rating Formula for Diseases and Injuries of the Spine found 
at 38 C.F.R. § 4.71a.  The veteran's disagreement with the 
10 percent rating led to this appeal.  

At the November 2007 hearing, the veteran testified that his 
back condition has worsened since the March 2006 examination.  
He also indicated that he has been receiving treatment for 
his low back and believes that his low back problems are 
related to the Jeep accident in service in Vietnam, when he 
was thrown from the vehicle.  At the hearing, the veteran 
acknowledged that he had had a VA examination pertaining to 
his cervical spine disability in November 2006 (for which 
service connection has been granted), but he requested a new 
examination because of increasing problems with his back.  In 
view of this testimony, it is the Board's judgment that the 
veteran should be provided a current VA orthopedic 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (where veteran complained of increased hearing loss 
two years after his last audiology examination, VA should 
have scheduled him for another examination).  

Review of the service medical records show that in 
August 1967, before the veteran went to Vietnam, he was seen 
with complaints of back pain and gave a history of traumatic 
injury to the lumboscaral spine several months ago.  X-rays 
were ordered, and at a return visit, it was noted that X-rays 
of the lumboscaral spine were within normal limits.  In 
September 1967, the veteran was seen at the Naval Supply 
Department Medical Facility at Cam Ranh Bay, Vietnam, with 
complaints of low back pain.  He reported that his back 
failed while he was lifting a heavy metal rod to his 
shoulder.  He reported pain around L1-L2; there was no 
palpable spasm or sensory involvement.  A bed board, 
medication, and 2 days light duty were prescribed.  The 
record shows the veteran suffered a compression fracture 
of T8 in the Jeep accident in December and was on light duty 
for 60 days.  

In April 1968, the veteran was seen with complaints of a sore 
back and gave a history of back trouble.  Panaflex was 
prescribed.  On follow-up four days later, the veteran 
reported he had had pain in the lumbar region, and was noted 
to have a history of a fracture of T8 in December 1967.  He 
reported the pain radiated from the lumbar region to "T" 
region.  The impression after examination was muscular 
strain.  When he was seen at an orthopedic clinic in 
May 1968, the veteran reported thoracic pain since the 
compression fracture of T8.  On examination, knee and ankle 
jerk were intact, straight leg raising was positive at 
80 degrees, bilaterally, and there was tenderness at T8.  
X-rays of the thoracic spine showed compression fracture at 
T8.  The impression was thoracic strain.  After recheck in 
early June 1968, the veteran was said to be doing fine and 
ready for normal duty.  

At the November 2007 hearing, the veteran submitted VA 
outpatient records dated from February 2007 to July 2007 
showing he was receiving treatment for what was described as 
chronic back pain and low back pain.  At a June 2007 Physical 
Medicine and Rehabilitation consultation, it was noted that 
the veteran had been referred for evaluation and management 
of low back pain and that the veteran stated that the pain 
started after a fall from a Jeep in Vietnam with T8 
compression and said there had been insidious worsening over 
the past seven months.  The physician noted that May 2007 
X-rays showed mild degenerative changes with disc space 
narrowing at the lumboscaral level.  After examination, 
assessment was mechanical low back pain.  

At the November 2007 hearing, the veteran submitted the 
report of a September 2007 magnetic resonance imaging (MRI) 
study of the lumbar spine done by a private radiologist, and 
after the hearing he submitted a November 2007 letter from 
his private physician who stated that the veteran continued 
to complain of pain that starts in his lower lumbar area and 
radiates toward his legs.  The physician said this was in 
addition to the chronic cervical and back aches and pains the 
veteran had complained affected his cervical and thoracic 
spine.  The physician said that imaging studies of the lumbar 
spin showed a hypertrophied ligamentum planum with mild 
spinal canal stenosis with disc bulging involving L3 and L4 
and some involvement of L5/S1, to include central disc 
herniation.  The physician said it would be very hard to rule 
out the motor vehicle accident the veteran had in 1967 as 
something that would contribute to his process and his 
current symptomatology.  

The Board accepts the veteran's November 2007 hearing 
testimony as a claim for service connection for his low back 
disability.  The Court has stated that where a decision on 
one issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Because any 
service-connected low back disability would be rated under 
the General Rating Formula for Disease and Injuries of the 
Spine, just as is the veteran's service-connected status post 
fracture of T8, the Board therefore finds that the matter of 
entitlement to service connection for low back disability 
should be considered first by the agency of original 
jurisdiction because it could affect the outcome of the T8 
increased rating claim, and the raised issue must be 
considered as inextricably intertwined.  

In order to adequately address the increased rating claim 
pertaining to status post fracture of T8 and the claim of 
service connection for low back disability, it is the 
judgment of the Board that the veteran should be provided a 
VA examination that includes examination of thoracic spine 
and lumboscaral spine, provides information as to the nature 
and severity of the veteran's residuals of the fracture of T8 
and information as to the nature and etiology of any current 
low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from July 2007 to the 
present.  

2.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the nature and severity of current 
residuals of the fracture of T8 and to 
determine the nature and etiology of 
any current low back disability.  All 
indicated studies should be performed.  
After examination of the veteran and 
review of the record (including service 
medical records showing fracture of T8 
and treatment for low back complaints 
in service before and after the 
December 1967 Jeep accident) the 
examiner should report the nature and 
severity of current residuals of the T8 
fracture in service.  In addition, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current low back disability 
had its onset in service or is causally 
related to any incident of service, 
including the December 1967 Jeep 
accident.  

The examiner should provide an 
explanation of the rationale for each 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

3.  After completion of any other 
development indicated by the state of 
the record, adjudicate entitlement to 
service connection for low back 
disability.  In accord with applicable 
procedures, the veteran should be 
notified of the decision and given the 
opportunity to appeal, if the decision 
is adverse.  

In addition, readjudicate entitlement 
to a rating in excess of 10 percent for 
status post fracture of T8.  If the 
claim remains denied, issue an 
appropriate supplemental statement of 
the case and provide the veteran and 
his representative the opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


